             Case 1:21-cv-02675-LTS Document 3 Filed 03/31/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDWARD ADAMS,

                                   Plaintiff,                       21-CV-2675 (CM)
                       -against-
                                                           ORDER DIRECTING ORIGINAL
                                                        SIGNATURE AND PAYMENT OF FEES
 CO-OP CITY POLICE DEPARTMENT, et
                                                          OR AMENDED IFP APPLICATION
 al.,

                                   Defendants.

COLLEEN McMAHON, Chief United States District Judge:

          Plaintiff brings this action pro se. For the reasons discussed below, within thirty days of

the date of this order, Plaintiff must submit the attached declaration, and either pay the $402.00

in filing fees that are required to file a civil action in this Court or submit an amended in forma

pauperis (IFP) application.

                                                DISCUSSION

A.        Original Signature on Complaint

          Plaintiff submitted the complaint without a signature. Rule 11(a) of the Federal Rules of

Civil Procedure provides that “[e]very pleading, written motion, and other paper must be signed

by at least one attorney of record in the attorney’s name – or by a party personally if the party is

unrepresented.” Fed. R. Civ. P. 11(a); see Local Civil Rule 11.1(a). The Supreme Court has

interpreted Rule 11(a) to require “as it did in John Hancock’s day, a name handwritten (or a mark

handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001).

          To cure the complaint’s lack of signature, Plaintiff is directed to complete, sign, and

submit the attached declaration form to the Court within thirty days of the date of this order. By

signing and submitting the declaration, Plaintiff is attesting that he is the party who brings this

action.
           Case 1:21-cv-02675-LTS Document 3 Filed 03/31/21 Page 2 of 3




B.     Filing Fees or Amended IFP Application

       Further, to proceed with a civil action in this Court, a plaintiff must either pay $402.00 in

fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to request authorization to

proceed without prepayment of fees, submit an IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff filed this action with a motion for leave to proceed IFP on appeal, but his

responses to the questions do not establish that he is unable to pay the filing fees. Plaintiff does

not provide any information concerning his income and financial situation, simply responding

“0” or “N/A” to all questions on the application. Because Plaintiff fails to supply sufficient

information about his employment, income, expenses, and any assets he may have, the Court is

unable to conclude that he lacks sufficient funds to pay the filing fees for this action.

       Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$402.00 in fees or submit an amended IFP application. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 21-CV-2675 (CM), and address the

deficiencies indicated above by providing facts establishing that he is unable to pay the filing

fees. Plaintiff must answer each question on the amended IFP application, state all sources of

income and all monthly expenses, and describe how he is able to support himself. If the Court

grants the amended IFP application, Plaintiff will be permitted to proceed without prepayment of

fees. See § 1915(a)(1).

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time.

       The Court directs Plaintiff, within thirty days of the date of this order, to complete, sign,

and submit the attached declaration form, and either pay the $402.00 in filing fees that are



                                                  2
             Case 1:21-cv-02675-LTS Document 3 Filed 03/31/21 Page 3 of 3




required to file a civil action or submit an amended IFP application. If Plaintiff complies with

this order, this action shall be processed in accordance with the procedures of the Clerk’s Office.

If Plaintiff fails to comply with this order within the time allowed, the Court will dismiss this

action.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:      March 31, 2021
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  3
